DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group V, claims 17-20  in the reply filed on 11/01/2021 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

A preliminary amendment was filed 04/23/2019.

Information Disclosure Statement
Information disclosure statements were filed on 05/22/2019, and 05/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 17 depends on claim 1 which recites “at least 90% sequence identity to SEQ ID NO. 2 or SEQ ID NO. 2”.  It is indefinite as to what applicant is claiming. Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2003/0022260 A1 (La Thangue et al).
La Thangue et al  discloses a method for treating cancer in a subject comprising administering a therapeutically effective amount of the polypeptide of claim 1 to a subject [0054]. Treatment comprises administration of the polypeptide, antibody , or fragment thereof [0082]. The molecules used are mutants of E2F-5 [0083]. Treatment is indicated for proliferative diseases, viral infections, and cancer. The claim is anticipated by La Thangue et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0022260 A1 (La Thangue et al) in view of Thomas (HPV1-E7 Oncoprotein Enhances Ceramide-Mediated Lethal Mitophagy by Regulating the Rb/E2F5/Drp1 Signaling Axis).
	With regard to claims 17 and 18, the teachings of La Thague are cited above, but lacks an explicit recitation of treating head an neck cancer. However, Thomas  teaches sensitization of head and neck cancer (HNSCC) to chemotherapy by overexpression of E2F5 polypeptide (see Abstract reference to head and neck squamous cell carcinoma (HNSCC) and Conclusion). As such it would have been obvious for those of ordinary skill in the art to claim a method of treating cancer as taught by La Thangue et al, and further to specifically treat head and neck cancer as further taught by Thomas et al.
	Regarding claim 19, La Thangue et al fails to explicitly disclose that the subject is diagnosed as Human Papillomavirus (HPV) negative. However, Thomas teaches that the human is diagnosed as HPV negative, (see Conclusion).
	With regard claim 20, Thomas further teaches administering at least a second anticancer agent (see Conclusion). 
Therefore, it would have been well within the skill of the ordinary practitioner to treat cancer as taught by Thangue et al, and further to treat dead and neck cancer in HPV negative patients, and further to add at least a second anticancer agent in the treatment as taught by Thomas. It would have been 

Conclusion
No claims are allowed.

				Correspondence

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz